J-S19023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LAVAR J. QUEEN,                            :
                                               :
                       Appellant.              :   No. 657 EDA 2018


           Appeal from the Judgment of Sentence, February 15, 2018,
             in the Court of Common Pleas of Philadelphia County,
             Criminal Division at No(s): CP-51-CR-0008389-2016.


BEFORE:      LAZARUS, J., KUNSELMAN, J., and STRASSBURGER*, J.

MEMORANDUM BY KUNSELMAN, J.:                               FILED MAY 29, 2019

        Lavar J. Queen appeals from his judgment of sentence imposed after

the trial court found him guilty of voluntary manslaughter and possessing an

instrument of crime.1        After careful review, we affirm on the trial court’s

opinion.

        The facts are fully set forth in the trial court’s opinion. Briefly, we note

that Queen’s convictions arose out of a meeting between Queen and his

partner, Troy Williams. While Queen was performing a sex act on Williams,

Queen claimed that Williams pulled out a knife and tried to stab him. Queen

overtook Williams and gained control of the knife. Queen stabbed Williams

six times, including in his jugular vein and chest, causing him to bleed

severely. The two tussled and eventually fell to the ground with Queen landing
____________________________________________


1   18 Pa.C.S.A. § 2503 and 18 Pa.C.S.A. § 907.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S19023-19



on top of Williams. Queen then stood up, and, although Williams was not

moving, Queen kicked Williams in the head.       When the police arrived, Queen

was covered in blood, holding a knife. Williams died shortly after arriving at

the hospital.   Queen only suffered a minor cut on his thumb.           Queen was

arrested and charged.

      Following a bench trial, the court found Queen guilty of voluntary

manslaughter and possessing an instrument of crime; the court found him not

guilty of murder. Queen was sentenced to five to ten years of incarceration

for voluntary manslaughter and three to twelve months of incarceration for

possessing an instrument of crime to run consecutively.

      Queen timely appealed.        The trial court and Queen complied with

Pa.R.A.P. 1925.

      Queen raises a single issue on appeal:

      Was not the evidence insufficient to convict Queen of voluntary
      manslaughter and possession of an instrument of crime where the
      Commonwealth failed to prove beyond a reasonable doubt that
      Queen did not act in justifiable self-defense?

See Queen’s Brief at 3.

      In   support   of   his   sufficiency   claim,   Queen   argues    that   the

Commonwealth failed to overcome his assertion of self-defense.              Queen

contends that he acted in self-defense after Williams pulled out a knife and

attempted to stab him while he was on his knees. Because he raised the issue

of self-defense, the Commonwealth had the burden to disprove the defense

beyond a reasonable doubt. To meet this burden, the Commonwealth must


                                       -2-
J-S19023-19



prove one of the following elements: (1) that the defendant did not reasonably

believe it was necessary to kill in order to protect himself against death or

serious bodily harm, or that the defendant used more force than was

necessary to save himself from death, great bodily harm, or the commission

of a felony; (2) that the defendant provoked the use of force; or (3) that the

defendant had a duty to retreat and that retreat was possible with complete

safety. See 18 Pa.C.S.A. § 505(b)(2); Commonwealth. v. Burns, 765 A.2d

1144, 1149 (Pa. Super. 2000). According to Queen, the Commonwealth failed

to prove beyond a reasonable doubt the existence of any of these factors. As

such, he claims that the evidence was insufficient to convict him of voluntary

manslaughter and possessing an instrument of crime, and this Court should

vacate his sentence. Queen’s Brief at 11, 13. We disagree.

         In reviewing a claim based upon the sufficiency of the evidence, this

Court:

      must determine whether the evidence admitted at trial, as well as
      all reasonable inferences drawn therefrom when viewed in the
      light most favorable to the verdict winner, are sufficient to support
      all elements of the offense. Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted). “Because evidentiary sufficiency is a question of law, our standard

of review is de novo and our scope of review is plenary.” Commonwealth v.

Diamond, 83 A.3d 119, 126 (Pa. 2013).



                                      -3-
J-S19023-19



      Here, viewing the evidence in the light most favorable to the

Commonwealth as verdict winner, we conclude that there was sufficient

evidence to prove beyond a reasonable doubt that Queen did not act in self-

defense.     Significantly, the severity of the victim’s wounds indicates that

Queen used more force than was reasonably necessary to protect himself from

serious bodily injury. Williams had multiple stab wounds, some in critical parts

of his body. Conversely, Queen only sustained a minor cut on his thumb, as

the trial court observed.     In its Pa.R.A.P. 1925(a) opinion, the trial court

cogently analyzed Queen’s claim of self-defense under the law, and the

evidence which disproved it, as presented by the Commonwealth.

      After considering the record, the parties’ briefs, the trial court’s opinion

and applicable law, we conclude that further discussion by this Court is not

necessary.     Accordingly, we adopt the trial court’s opinion regarding Queen’s

claim of self-defense entered on July 24, 2018 as our own. In the event of

future proceedings, the litigants shall attach a copy the trial court’s opinion to

any filings.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/19

                                      -4-